Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Allowable Subject Matter
Claims 23-45 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 23, none of the prior art of record specifies or makes obvious a multilayer scintillation detector, comprising 
at least three layers superposed on top of one another, and each extending parallel to a detection plane, wherein: 
each layer comprises a first scintillation material, that is configured to interact with an ionizing radiation and form, following the interaction, a scintillation light; 
each layer comprises a plurality of light guides, respectively extending parallel to the detection plane, according to a length, the light guides comprising the first scintillation material and being disposed, over all or part of their length, parallel to an orientation axis; 
the orientation axis of the light guides of one layer is oriented, in the detection plane, according to an orientation, such that each layer has an associated orientation, the orientations of the respective orientation axes of at least three layers being different from one another; 

each layer is formed by a plate, comprising the first scintillation material, extending parallel to the detection plane; 
the plate comprises channels, formed in the plate, and extending parallel to the detection plane, along the orientation associated with the layer; 
each channel is filled by a second material, of a second refractive index, lower than the first refractive index; and 
a light guide extends, between two adjacent channels, the light guide being formed by the first scintillation material, the light guide being configured to generate a scintillation light when irradiated by the ionizing radiation, and to propagate the scintillation light along the orientation axis of the layer, in combination with the other claimed elements.
	The balance of claims are allowable for the above stated reasons.
	References such as US2010/0294415 disclose multi layered scintillators with optical fibers embedded in them (see figure 10C) but teaches fibers of different layers in parallel.
	References such as US 7,465,938 teach scintillating optical fibers in alternating and perpendicular to each layer (see figure 2), but does not teach the claimed positioning of the light guides with respect to the scintillator materials, in combination with the other claimed elements.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US20190257962- multilayer detector
US20090236510- see figure1, discloses plurality of slabs with scintillating fibers.
US20140217295- dosimeter including scintillating fibers in a phantom.
US20200041662- discloses multilayered scintillator detectors
US10028712- see figure 5
US 20120292517- array of scintillating fibers in different angular orientations (see figure 4)
US2021/0132239-fibers adjacent a scintillator
US20080128631- interlaced scintillating fibers
WO2013/040646-scintillator 220 associated with light guides
US20060153341- plurality of scintillating fibers
	WO2020145999- Plurality of scintillator/fibers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458. The examiner can normally be reached M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CHRISTINE S. KIM/               Primary Examiner, Art Unit 2884